11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Ex parte Timothy Patrick Lee,                 * From the County Court
                                               of Gaines County
                                               Trial Court No. 18,832.

No. 11-18-00018-CR                             * June 28, 2018

                                               * Memorandum Opinion by Wright, S.C.J.
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J.,
                                               sitting by assignment)

      This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, we affirm the order of the trial court.